FIRST AMENDMENT TO SECOND AMENDED AND

RESTATED PURCHASE AND SALE AGREEMENT

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this
“Amendment”), dated as of May 8, 2006, between ARVINMERITOR RECEIVABLES
CORPORATION, a Delaware corporation (the “Buyer”) and ARVINMERITOR OE, LLC, a
Delaware limited liability company, EUCLID INDUSTRIES, LLC, a Delaware limited
liability company, MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), INC., a Delaware
corporation, MERITOR HEAVY VEHICLE SYSTEMS, LLC, a Delaware limited liability
company, ARVINMERITOR EMISSIONS TECHNOLOGIES SPARTANBURG, INC. (f/k/a Zeuna
Staerker USA, Inc.), a South Carolina corporation, MERITOR TRANSMISSION
CORPORATION, a Delaware corporation, AND ARVINMERITOR ASSEMBLY LLC, a Delaware
limited liability company (each of the foregoing other than the Buyer, an
“Originator” and collectively, the “Originators”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Second Amended and
Restated Purchase and Sale Agreement dated as of September 19, 2005, between the
Buyer and the Originators (the “Agreement”) is amended as follows:

1.             The following definitions are added to Section 1.1 of the
Agreement in their appropriate alphabetical order:

“Designated Receivable” means all indebtedness and other obligations arising
from the sale of goods or the provision of services by an Originator to General
Motors Corporation or any of its subsidiaries arising on or after May 8, 2006.

“Receivable” means all indebtedness and other obligations owed to an Originator
at the time it arises, and before giving effect to any transfer or conveyance
under this Agreement (including, without limitation, any indebtedness,
obligation or interest constituting an account, chattel paper, instrument or
general intangible) arising from the sale of goods or the provision of services
by such Originator and further includes, without limitation, the applicable
Obligor’s obligation to pay any Finance Charges, freight charges and other
obligations of such Obligor with respect thereto; provided, however, in no event
shall indebtedness or obligations of Tower Automotive, Inc. or any of its
subsidiaries to any Originator existing as of the Closing Date, or any
Designated Receivable, constitute a “Receivable.” Indebtedness and other rights
and obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided that any indebtedness, rights or obligations referred to
in the immediately preceding sentence shall be a Receivable regardless or
whether the Obligor or applicable Originator treats such indebtedness, rights or
obligations as a separate payment obligation.

2.             THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW)).

3.             This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

<Signature pages follow>

 

 

 

| CH\839685.2||

030466-0018

 

 



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized officers as of the date first above written.

ArvinMeritor Receivables Corporation, as Buyer

By: /s/ Mary A. Lehmann

 

Name:

Mary A. Lehmann

 

 

Title:

Vice President and Treasurer

ArvinMeritor OE, LLC, as an Originator

By: /s/ Mary A. Lehmann

 

Name:

Mary A. Lehmann

 

 

Title:

Vice President and Treasurer

ArvinMeritor Assembly LLC, as an Originator

By: /s/ Mary A. Lehmann

 

Name:

Mary A. Lehmann

 

 

Title:

Vice President and Treasurer

ArvinMeritor Emissions Technologies Spartanburg, Inc., as an Originator

By: /s/ Mary A. Lehmann

 

Name:

Mary A. Lehmann

 

 

Title:

Vice President and Treasurer

Euclid Industries, LLC, as an Originator

By: /s/ Mary A. Lehmann

 

Name:

Mary A. Lehmann

 

 

Title:

Vice President and Treasurer

Meritor Heavy Vehicle Braking Systems (USA), Inc., as an Originator

By: /s/ Mary A. Lehmann

 

Name:

Mary A. Lehmann

 

 

Title:

Vice President and Treasurer

Meritor Heavy Vehicle Systems, LLC, as an Originator

By: /s/ Mary A. Lehmann

 

Name:

Mary A. Lehmann

 

 

Title:

Vice President and Treasurer

Meritor Transmission Corporation, as an Originator

By: /s/ Mary A. Lehmann

 

2

 

| CH\839685.2||

030466-0018

 



 

 

 

Name:

Mary A. Lehmann

 

 

Title:

Vice President and Treasurer

 

 

3

 

| CH\839685.2||

030466-0018

 

 

 